 



BioRestorative Therapies, Inc.

555 Heritage Drive, Suite 130

Jupiter, Florida 33458

 

March 12, 2014

 

TDA Consulting Services, Inc.

333 Las Olas Way #1506

Ft. Lauderdale, Florida 33301

Attention: Todd Adler, President

 

Gentlemen:

 

Reference is made to the Consulting Agreement, dated as of February 17, 2011,
between BioRestorative Therapies, Inc. (formerly Stem Cell Assurance, Inc.) (the
“Company”) and TDA Consulting Services, Inc. (the “Consultant”), as amended by
the letters, dated April 18, 2012 and December 7, 2012, between the Company and
the Consultant with respect thereto (the “Consulting Agreement”).

 

As additional compensation for the Services (as defined in the Consulting
Agreement), (i) concurrently with the execution of this letter, the Consultant
is being granted a warrant for the purchase of one hundred thousand (100,000)
shares of the Company’s common stock, $.001 par value (“Common Stock”), which
warrant shall be exercisable for a period of five (5) years, at an exercise
price of fifty-three cents ($0.53) per share and (ii) the Company agrees that
the exercise prices for the warrants held by the Consultant, dated April 18,
2012 and March 11, 2013, for the purchase of an aggregate of two hundred eighty
thousand (280,000) shares of Common Stock (the “Outstanding Warrants”) are
reduced to fifty-three cents ($0.53) per share and the Outstanding Warrants, as
well as the warrant held by Consultant, dated August 5, 2009, for the purchase
of 20,000 shares of Common Stock, shall remain exercisable until the fifth
anniversary of the date hereof.

 

Except as amended hereby, the Consulting Agreement shall continue in full force
and effect in accordance with its terms.

 

  Very truly yours,       BIORESTORATIVE THERAPIES, INC.         By:       Mark
Weinreb     Chief Executive Officer

Agreed:

 

TDA CONSULTING SERVICES, INC.

 

By:       Todd Adler     President  

 

 

 